EXHIBIT 99.2 CRYPTOLOGIC LIMITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTICE OF NON-AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Three months ended March 31, 2012 Pursuant to Canadian National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim condensed consolidated financial statements of the Company for the three months ended March 31, 2012, have been prepared in accordance with International Financial Reporting Standards and are the responsibility of the Company’s management. The Company’s independent auditors have not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. 1 CRYPTOLOGIC LIMITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In thousands of US dollars) (Unaudited) March 31, December 31, ASSETS Deferred tax assets $ $ Property, plant and equipment (note 5) Intangible assets (note 6) Total non-current assets Cash and cash equivalents (note 7) Security deposits (note 8) User funds held on deposit Trade and other receivables (note 9) Current tax assets Prepayments Total current assets Total assets $ $ EQUITY Share capital (note 10) $ $ Share-based payment reserve (note 11) Retained earnings ) ) Total equity attributable to shareholders of CryptoLogic Non-controlling interest (note 12) Total equity LIABILITIES Deferred tax liabilities 6 3 Total non-current liabilities 6 3 Trade payables and accrued liabilities (note 13) Provisions (note 23) Income taxes payable User funds held on deposit Total current liabilities Total liabilities Total equity and liabilities $ $ 2 CRYPTOLOGIC LIMITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (In thousands of US dollars, except per share data) (Unaudited) For the three months ended March 31, Total revenue (note 14) $ $ Expenses Operating General and administrative Depreciation (note 5) Amortization of intangible assets (note 6) Results from operating activities ) ) Finance income 39 Finance costs ) ) Net finance income/(costs) (note 16) 29 Profit/(loss) before income taxes ) ) Income tax expense/(credit) Profit/(loss) and total comprehensive income/(loss) for the period $ ) $ ) Profit/(loss) and total comprehensive income/(loss) attributable to: Shareholders of CryptoLogic ) ) Non-controlling interests ) ) Profit/(loss) and total comprehensive income/(loss) for the period $ ) $ ) Earnings/(loss) per share (note 17) Basic earnings/(loss) per share $ ) $ ) Diluted earnings/(loss) per share $ ) $ ) 3 CRYPTOLOGIC LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands of US dollars) (Unaudited) Attributable to shareholders of CryptoLogic Share capital Share-based payment reserve Retained earnings Total Non- controlling interest Total equity Balance, January 1, 2011 $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss – – ) Transactions with owners recorded directly in equity Shares exchanged 6 – – 6 (6 ) – Share-based payments – 32 32 – 32 Balance, March 31, 2011 $ $ $ ) $ $ $ Balance, December 31, 2011 $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss – – ) Transactions with owners recorded directly in equity Shares exchanged – – ) – Share-based payments – 96 – 96 – 96 Issue of ordinary shares in relation to exercised employee share options 11 – – 11 – 11 Balance, March 31, 2012 $ $ $ ) $ $ $ 4 CRYPTOLOGIC LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of US dollars) (Unaudited) For the three months ended March 31, Cash flows from/(used in): Operating activities: Profit/(loss) for the period $ ) $ ) Adjustments for: Depreciation Amortization of intangible assets Deferred tax 43 41 Interest received ) (8 ) Unrealized foreign exchange difference on cash and cash equivalents ) ) Share-based payments 96 32 ) ) Change in operating assets and liabilities: Change in trade and other receivables 52 Change in prepayments Change in trade payables and accrued liabilities ) Change in provisions ) Cash from/(used in) operating activities ) Change in income taxes receivable/(payable) Net cash from/(used in) operating activities (1 ) Investing activities: Acquisition of property, plant and equipment ) ) Acquisition of intangible assets ) (9 ) Interest received 13 8 Decrease/(increase) in security deposits ) ) Net cash from/(used in) investing activities ) ) Financing activities: Issuance of shares in relation with exercised employee share options 11 – Net cash from/(used in) financing activities 11 – Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Unrealized foreign exchange difference on cash and cash equivalents Cash and cash equivalents, end of period $ $ 5 CRYPTOLOGIC LIMITED NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands of US dollars, except per share disclosure and where indicated otherwise) Three months ended March 31, 2012 1.
